PER CURIAM.
Appellant, defendant below, was charged by information with robbery. He entered a plea of not guilty and was tried before a jury which found him guilty of the lesser offense of aggravated assault. He was adjudicated guilty and sentenced to five (5) years imprisonment.
The sole point on appeal is whether the trial court erred in denying appellant’s motion to suppress certain of his statements which he contends were the product of improper suggestions of a benefit to him.
We have carefully considered appellant’s contentions in the light of the record on appeal and the applicable principles of law and have concluded that the trial court was correct in denying the motion to suppress. Hotzclaw v. State, 351 So.2d 970 (Fla.1977) and DeCastro v. State, 359 So.2d 551 (Fla.3d DCA 1978). Therefore, the judgment and sentence appealed are affirmed.
Affirmed.